Title: To George Washington from Oliver Wolcott, Jr., 2 January 1796
From: Wolcott, Oliver Jr.
To: Washington, George


          
            Treasury Department January 2d 1796.
          
          The Secretary of the Treasury respectfully transmits to The President of the United States a paper received from the Commissioner of the Revenue, containing certain propositions of the proprietors of Montack-point on Long Island in the State of New York, relative to a tract of Land intended to be granted to the United States for the use of the Lighthouse now erecting on said Montack-point.
          It is the opinion of the Secretary, that it is for the Interest of the United States to accept a grant of the land in question upon the terms proposed by the proprietors (viz.) that the United States shall pay to the said proprietors the sum of two hundred & fifty dollars upon their executing a good and sufficient deed for the said land: that the United States shall not erect, permit or suffer to be erected on the Land so granted any huts, houses or buildings whatsoever, excepting only such dwelling houses & out houses as may be necessary for the habitation of the person appointed to tend the said Lighthouse, or which may be necessary for the particular use and benefit of the said Lighthouse. That if at any time hereafter a partition-fence shall be made between the tract of Land so to be granted and the Land of the proprietors; the same shall be made at the expense of the United States, & forever after upheld & maintained by them. All which is respectfully submitted
          
            Oliv: Wolcott JrSecry of the Treasury
          
        